Citation Nr: 0803357	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-26 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbosacral strain with degenerative joint disease, currently 
rated as 40 percent disabling.


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1973 to March 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2004 and April 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The July 2004 rating decision denied 
entitlement to an increased rating for the service-connected 
lumbosacral strain, then rated as 20 percent disabling; and 
denied service connection for colon cancer and cancer of the 
left kidney.  In August 2004, the veteran submitted a Notice 
of Disagreement (NOD) with that rating decision only as it 
pertained to the denial of an increased rating for the 
service-connected lumbosacral strain.  The veteran 
specifically noted in his NOD that his claims with regard to 
colon cancer and cancer of the left kidney were for 
nonservice-connected pension, and not service connection.  
The issue of pension was separately addressed by the RO, and 
is not part of this decision.  

Before a Statement of the Case (SOC) was issued, the RO 
issued a subsequent rating decision in April 2005 which 
increased the 20 percent rating to 40 percent for the 
service-connected lumbosacral strain, effective from December 
31, 2003, the date on which the RO received the veteran's 
claim for increase.  As the increase to 40 percent is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, 
the RO followed up with an SOC issued to the veteran in June 
2005.

The RO also issued a rating decision in August 2006, that, 
inter alia, denied entitlement to a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities (TDIU).  The RO received the 
veteran's NOD with that determination in September 2006.  In 
a January 2007 informal hearing conference with the RO, the 
veteran submitted a signed statement indicating his intent to 
withdraw his appeal as to the issue of entitlement to a TDIU.  
As such, a substantive appeal as to that issue was not 
subsequently filed, and the issue is not currently before the 
Board.  


FINDINGS OF FACT

1.  The veteran's lumbosacral strain with degenerative joint 
disease is not shown to be manifested by unfavorable 
ankylosis of the entire thoracolumbar spine, and the 
veteran's objective neurological symptoms are not associated 
with the service-connected lumbosacral strain.

2.  An August 1999 Board decision denied a claim of service 
connection for post-operative residuals of herniated discs of 
the lumbar spine; and service connection is not in effect for 
intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the service-connected lumbosacral strain with 
degenerative joint disease have not been met.  38  U.S.C.A. 
§§ 1155, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237-5242 (in effect 
since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The current claim on appeal was received at the RO in 
December 2003, and the RO provided the appellant pre-
adjudication notice by letter dated in March 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
for increase, and the relative duties of VA and the claimant 
to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 
112 (2004), requesting the claimant to provide evidence in 
his or her possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, that defect was remedied in 
March 2006 when the RO sent a letter to the veteran 
specifically advising him of the laws regarding the 
assignment of disability ratings and effective dates.  The 
case was subsequently readjudicated in a May 2007 
supplemental statement of the case (SSOC).  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran demonstrated his understanding of the evidentiary 
requirements when he responded to a VCAA notice in April 2006 
indicating that he had no other information or evidence to 
give VA to substantiate his claim.  The veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Despite the above development, the veteran contends that he 
was not provided with proper notice and assistance in this 
case.  In his written contentions, however, he consistently 
refers to deficient notice and assistance with regard to 
prior RO and Board decisions which have long since become 
final.  The notice and assistance procedures followed by VA 
with regard to this claim for increase, submitted in December 
2003, arise out of regulations which were not in effect until 
November 2000; thus, any defects with regard to RO and/or 
Board decisions denied prior to that date are not relevant 
with regard to this appeal.  If the veteran sincerely 
believes that the prior final decisions contain legal error, 
he may file a claim on that basis.

II.  Increased Rating

The veteran seeks a higher rating for the service-connected 
lumbosacral strain with degenerative joint disease of the 
lumbar spine, currently rated as 40 percent disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38  C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Historically, service connection for lumbosacral strain was 
granted pursuant to an August 1975 rating decision.  An 
initial 10 percent rating was assigned pursuant to the 
criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5295 (in 
effect prior to September 26, 2003).  

The veteran underwent lumbar disc surgery in 1988 and, 
shortly thereafter, filed a claim for an increased rating for 
the service-connected lumbosacral strain, essentially 
claiming that his service-connected lumbosacral strain 
disability included the disc symptoms.  The veteran's claim 
for increase was denied by rating decision dated August 1981 
and the veteran appealed that determination to the Board.  
The issue was twice remanded by the Board back to the RO for 
additional development.  In an August 1999 decision, the 
Board determined that the veteran's disc disease was 
unrelated to the service-connected lumbosacral strain, and 
thus denied service connection for a separate disability of 
the lumbar discs.  Recognizing the increase in the veteran's 
back pain; however, the RO granted an increased rating to 20 
percent for the service-connected lumbosacral strain.  

The current appeal arises out of a claim for an increased 
rating for the service-connected lumbosacral strain, received 
at the RO on December 31, 2003.  An April 2005 rating 
decision increased the 20 percent rating to 40 percent for 
the service-connected lumbosacral strain, and the appeal 
continued.  Appropriately, the increased rating to 40 percent 
was assigned pursuant to revised regulations governing 
ratings for disabilities of the spine because this claim was 
filed after the regulations governing disabilities of the 
spine were revised, effective from September 26, 2003.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 3-2000 (April 10, 2000).  In this case, 
however, the current claim was not pending at the time the 
regulations were amended; rather, the December 31, 2003 claim 
was filed after the revision.  Thus, the veteran's 
lumbosacral strain is to be evaluated under only the revised 
regulations, and not the regulations on which the initial 
rating and the increase to 20 percent were based, since those 
ratings were assigned prior to the change in regulations.  

Furthermore, in considering the potentially applicable 
diagnostic codes, the veteran's service-connected lumbosacral 
strain will not be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (governing intervertebral disc syndrome) 
because the Board, in its August 1999 decision, explicitly 
found that the veteran's disc disease was not part of, or 
associated with, the veteran's service-connected lumbosacral 
strain.  

A new rating formula for the spine became effective September 
26, 2003.  Disabilities of the spine, such as lumbosacral 
strain (Diagnostic Code 5237) or degenerative arthritis of 
the spine (Diagnostic Code 5242), for example, are to be 
rated pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, as it applies to the 
lumbar spine, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Note 
1 under The General Rating Formula provides for separate 
evaluations for any associated objective neurologic 
abnormalities.  

Intervertebral disc syndrome (Diagnostic Code 5243) may be 
rated under the General Rating Formula above, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever provides for the higher 
rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.  

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

In conjunction with the current claim for increase, the 
veteran was examined by VA in March 2005, twice in June 2006 
(for peripheral nerves and general medical), and in February 
2007.  Also of record is a November 2006 private examination 
report from an orthopedic specialist.  At each of those 
examinations, constant and severe back pain was noted, along 
with severe limitation of motion due to pain and significant 
tenderness to palpation.  Additionally, the veteran had an 
abnormal curvature, walked with a cane, and had absent knee 
and ankle jerks.  These examinations also noted disc space 
narrowing and loss of disc space, with diagnoses of disc 
disease.  

A March 2005 magnetic resonance imaging (MRI) scan revealed 
multi-level canal stenosis of the lumbar spine.

The March 2005 examiner specifically noted that the veteran's 
neuropathy of his lower extremities was likely the result of 
chemotherapy for colon cancer.  

At the June 2006 VA examination for peripheral nerves, the 
veteran reported pain in his lower back that radiated into 
his lower extremities.  The veteran also complained of 
paresthesias in both feet and both knees, and dysesthesias in 
the same areas, described as burning sensations.  Examination 
showed decreased sensation to sharp/dull in all dermatomes of 
both lower extremities.  He had giveaway weakness in all 
muscle groups of both lower extremities.  He had no muscle 
atrophy.  The examiner opined that the veteran's current 
peripheral nerve condition was less likely than not related 
to his service-connected lumbar strain, and was more likely 
than not due to his post-service injuries.

At the February 2007 VA examination, the veteran could only 
forward flex to 25 degrees because of severe pain.  He was 
very unstable with range of motion exercises and he twitched 
with every type of movement.  His gait was altered as he 
walked with a limp favoring the right leg.  There was no 
muscle atrophy, muscle spasms or foot drop.  The examiner 
concluded that the veteran had chronic low back pain with 
decreased range of motion and severe disability, which seemed 
to have worsened and progressed greatly since his last low 
back examination.  

Also of record is a November 2005 medical opinion from the 
veteran's private doctor, who indicated that the veteran 
suffered a back injury during service, and his condition 
continued to deteriorate until he had surgery.  Since the 
surgery, the veteran has done poorly, with constant pain and 
weakness in his low back and both lower extremities.  The 
doctor opined that the veteran's injuries were caused by an 
accident that occurred during service.  

In sum, the medical evidence in this case reveals that the 
veteran has severe pain in the lumbar spine with consistently 
severe limitation of flexion and extension of the lumbar 
spine.  Rotation, and lateral flexion have also been 
significantly limited at times, with pain accompanying all 
movements, according to the VA examination reports.  These 
symptoms have been medically linked to the veteran's service-
connected chronic lumbosacral strain, and the veteran has 
been compensated accordingly, with the assignment of a 40 
percent rating, the highest possible rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, for limitation of motion of 
the lumbar spine.  

A review of the medical evidence shows that a rating in 
excess of 40 percent is not assignable in this case because 
the evidence has never shown that the veteran exhibits 
ankylosis of the lumbar spine.  According to the General 
Rating Formula for Diseases and Injuries of the Spine, at 
38 C.F.R. § 4.71a, to warrant a rating in excess of 40 
percent, unfavorable ankylosis of the entire thoracolumbar 
spine must be present.  This has never been shown at any 
examination of record, VA or private.  

Additionally, a rating in excess of 40 percent is not 
assignable based on the veteran's disc disease, because 
service connection is not in effect for that disability.  As 
noted above, a Board decision in 1999 specifically found that 
the veteran's service-connected chronic lumbosacral strain 
did not include his disc disability; that they were separate 
and distinct disabilities.  As such, evaluation based on the 
criteria for rating intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 is not appropriate in 
this case, and the number of incapacitating episodes of back 
pain is not relevant for rating purposes in his case.  
Similarly, a separate rating for the veteran's neuropathy is 
not warranted either, because the neuropathy has been 
associated with chemotherapy for a nonservice-connected colon 
cancer.  In other words, the veteran's numbness and tingling 
in the legs and absent ankle jerks are not manifestations of 
his service-connected lumbosacral strain.  

Although the veteran's private doctor opined that his current 
disability essentially arose from an in-service accident, he 
did not provide any rationale for that opinion, and it does 
not appear that the private doctor reviewed the claims file, 
or was aware of the veteran's post-service activities and 
injuries.  In other words, the private doctor assumed that 
the totality of the veteran's back problems were 
interrelated, and he was clearly unaware of the findings made 
in the Board's 1999 decision regarding two separate and 
distinct disabilities of the lumbar spine.  Thus, the 
November 2005 private opinion carries little probative value 
with respect to the present claim.  

In contrast to that opinion, the opinions of the VA examiners 
were made with a review of the claims file, which contains 
relevant history and treatment regarding the veteran's back 
disabilities.  

Additionally, a separate rating for the veteran's 
degenerative joint disease of the lumbar spine under the 
arthritis codes is also not for application in this case 
because the currently assigned 40 percent rating is based on 
limited motion.  Because the ratings for arthritis are also 
based on limited motion, to award a separate rating for 
arthritis in this case would amount to pyramiding, which must 
be avoided.  Importantly, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

Finally, pain on use is considered a major factor in 
evaluating disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, the 
veteran's pain on use is considered in the 40 percent rating 
currently assigned for the veteran's service-connected 
lumbosacral strain.  For example, the veteran's limitation of 
flexion to 25 degrees on the most recent VA examination is 
based on pain associated with that motion.  The examiner did 
not note additional limitation of flexion beyond that already 
noted.  Furthermore, there is simply no basis on which to 
assign a rating in excess of 40 percent without the presence 
of ankylosis, and that has never been shown.  

In conclusion, the veteran's service-connected lumbosacral 
strain is not manifested by unfavorable ankylosis of the 
entire thoracolumbar spine; and neither the veteran's disc 
disease nor his neuropathy of the lower extremities has been 
medically linked to his service-connected lumbosacral strain.  
Although the veteran's back pain may have worsened 
considerably in recent times, the medical evidence simply 
does not support the assignment of a rating in excess of 40 
percent for the disability for which service connection has 
been granted.  In light of the foregoing, the preponderance 
of the evidence is against the claim for an increased rating 
for the service-connected lumbosacral strain; there is no 
doubt to be resolved; and a rating in excess of 40 percent is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  






ORDER

An increased rating for the service-connected lumbosacral 
strain with degenerative joint disease, currently rated at 40 
percent, is denied.  








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


